Cole, J.
The defamatory words spoken of the plaintiff— an unmarried woman — were alleged to be the following: “You whore ; you low whore; you have enticed Mayer from his first wife by whoring.” The question is; Are these words actionableyer se ? This is hardly an open question in this’state. In Ranger v. Goodrich, 17 Wis., 78, it was decided that to charge a married woman with being a “ whore ” was actionable, because the words necessarily imputed to the woman adultery, which by our statute is a crime involving moral turpitude and punishable by imprisonment in the state prison or by fine. Mr. Justice PAINE remarks in that case, that there were cases which held that at common law it was not actionable to call an unmarried woman a “whore,” but that this was where and when the act charged was not punishable by law. In this state, open and gross lewdness and lascivious behavior on the part of any man or woman, married or unmarried, and fornication, are punishable by fine, and. the latter offense may be punished by imprisonment in the county jail. Section 4, chap. 170, and section 8, chap. 183, B. S. The words set forth in the complaint are then actionable per se, the general rule being that words which impute to another a crime involving moral turpitude, and which subjects the party committing it to a punishment by fine or imprisonment are actionable. In addition to the authorities cited in Banger v. Goodrich, see Beardsley v. Bridgman, 17 Iowa, 290 ; Kelley v. Dillon, 5 Ind., 426; Joralemon v. Pomeroy, 2 Zab., 271; Smith v. Silence, 4 Iowa, 322; and True v. Plumley, 36 Maine, 466.
*649In this case, the defamatory words impute to the plaintiff a. want of chastity, and charge her with an offense which, if true, renders her liable to punishment by imprisonment in the county jail. Such words, we. think, are clearly actionable according to the doctrine of the Ranger case, without any allegation of special damage. The circuit court held the complaint defective in substance, and dismissed the action. It follows from our views that this was. error.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for further proceedings according to law.